Mr. Chief Justice Clarity delivered the opinion of the court: It appears from the records and affidavit of claimant that there was an arrangement between claimant and defendant for the rental of the building to be used by the State Biological Laboratory of the Department of Public Health. There appears to be no dispute that the quarters were used by the State of Illinois during the months of April, May and June, 1929, at a rental of $12.50 per month. There is no dispute in the records as to the fact that said amount is reasonable for the use of said quarters. The State of Illinois received the benefit of this property during the months in question and therefore the court recommends that claimant be allowed the sum of Thirty-seven — 50/100 ($37.50) Dollars.